MEMORANDUM **
Maria Zavala-Gallardo, a native and citizen of Mexico, petitions for review of the *488Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, the Immigration Judge’s (“IJ”) order denying her application for suspension of deportation. We have jurisdiction under 8 U.S.C. § 1252. Questions of law are reviewed de novo, see Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we deny the petition for review.
Zavala-Gallardo’s challenge to the BIA’s streamlining procedures is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
Zavala-Gallardo’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.